Citation Nr: 1011460	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  09-09 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of basic eligibility for non-service-connected 
disability pension benefits.


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant served as a Philippine Scout from May 1946 to 
February 1947.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a March 2008 determination by 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2008, a 
statement of the case was issued in February 2009, and a 
substantive appeal was received in March 2009.

The Board notes that the appellant has recently submitted 
medical records added to the claims file after the issuance 
of the most recent supplemental statement of the case.  
However, the medical records are not pertinent to the issue 
on appeal, which is decided as a matter of law with reference 
to the details of the appellant's military service which are 
not in dispute.  Therefore, the Board finds that there is no 
need to delay appellate review for RO consideration of the 
newly submitted medical records.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A November 2006 RO rating decision denied the appellant's 
claim of basic eligibility for non-service-connected 
disability pension benefits; the appellant was notified of 
his appellate rights, but did not appeal the decision.

2.  Since that decision, evidence relating to an 
unestablished fact necessary to substantiate the claim and 
raising a reasonable possibility of substantiating the claim 
has not been received.


CONCLUSIONS OF LAW

1.  The November 2006 RO rating decision which denied the 
appellant's claim of basic eligibility for nonservice-
connected disability pension benefits is final.  38 U.S.C.A. 
§ 7105 (West 2002). 

2.  The criteria to reopen the claim of basic eligibility for 
nonservice-connected disability pension based on new and 
material evidence are not met.  38 U.S.C.A § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part 
at 38 C.F.R § 3.159, amended VA's duties to notify and to 
assist a claimant in developing information and evidence 
necessary to substantiate a claim.  The RO furnished a VCAA 
letter to the appellant in October 2008.  This letter was 
effectively timely as it was issued prior to the RO's most 
recent readjudication of the issue on appeal, as evidenced by 
the February 2009 statement of the case.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Court has issued a decision in Kent v. Nicholson, 20 Vet. 
App. 1 (2006), which addressed the appropriate VCAA notice to 
be provided in cases involving the submission of new and 
material evidence to reopen previously decided issues.  In 
this case, notice of the type contemplated in Kent was 
provided to the appellant as part of the effectively timely 
October 2008 notice letter discussed above.  In any event, 
any arguable omissions are harmless, as the appellant plainly 
contends that his service as a Philippine Scout is sufficient 
to grant the claim, and under the law the claim may not be 
granted based on such service.  The result in the present 
appeal is determined as a matter of law.

There is no dispute in this case as to the factual details of 
the appellant's service.   The claims-file contains 
certification of his service as a Philippine Scout and the 
appellant's service in this regard has been considered and 
recognized consistent with his testimony in written 
statements.  The appellant does not allege the factual 
occurrence of any other pertinent service.  The provisions of 
38 C.F.R. § 3.159 indicate that VA will not provide 
assistance with a claim if the substantially complete 
application for benefits indicates that there is no 
reasonable possibility that any assistance VA would provide 
to the claimant would substantiate the claim.  This is the 
case with respect to the claim currently being considered.  
VA is specifically advised in 38 C.F.R. § 3.159(d)(1) to 
refrain from or discontinue providing assistance when it is 
clear that the claimant is ineligible for the benefit sought 
based on a lack of qualifying service.  Under the 
circumstances of this case, the Board finds that no 
additional VCAA notice or assistance is necessary.

Analysis

The RO denied basic eligibility for non-service-connected 
disability pension in November 2006 because the evidence 
showed that the appellant served only as a member of the 
Philippine Scouts after October 6, 1945, legally precluding 
him from VA pension.  The appellant had not contended, and 
the evidence did not show, that he had served other than as a 
Philippine Scout from May 1946 to February 1947.  That 
decision is final.  38 U.S.C.A. § 7104 (West 2002).

Claims are to be reopened when new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002).  Applicable 38 
C.F.R. § 3.156 (2009) provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

At the time of the RO's November 2006 decision, the 
appellant's military records indicated that he served with 
the U.S. Army only as a Philippine Scout from May 1946 to 
February 1947.  The governing provisions of 38 U.S.C.A. 
§ 1521(a) provide, in pertinent part, that the VA shall pay a 
pension to each veteran of a period of war, who is 
permanently and totally disabled, including from a 
nonservice-connected disability.  

Service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a guerrilla in the recognized guerrilla 
service, is considered active U.S. military service for 
certain VA purposes.  38 U.S.C.A. § 107.  However, by 
statute, some Philippine service is deemed not to be active 
military service for the purpose of conferring pension 
benefits as a result of such service.  

Service as a Philippine Scout is included for pension, 
compensation, dependency and indemnity compensation and 
burial allowances, except for those inducted between October 
6, 1945 and June 30, 1947, inclusive, which are included for 
compensation benefits, but not for pension benefits.  38 
C.F.R. § 3.40.  In the instant case, no evidence has been 
received since the November 2006 RO decision indicating that 
the appellant served in any capacity other than as a 
Philippine Scout from May 1946 to February 1947.  

The Board concludes that statements, medical records, and 
document copies submitted since the November 2006 RO 
decision, by themselves or when considered with previous 
evidence of record, do not relate to an unestablished fact 
necessary to substantiate the claim, and do not raise a 
reasonable possibility of substantiating the claim.  Thus, 
new and material evidence has not been received and the claim 
is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


